April 2, 2012 Dreyfus Bond Funds, Inc. -Dreyfus Municipal Bond Fund Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus Massachusetts Municipal Money Market Fund Dreyfus New Jersey Municipal Money Market Fund Dreyfus Municipal Funds, Inc. -Dreyfus Basic Municipal Money Market Fund -Dreyfus Basic New Jersey Municipal Money Market Fund -Dreyfus High Yield Municipal Bond Fund -Dreyfus AMT-Free Municipal Bond Fund Dreyfus Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus Pennsylvania Municipal Money Market Fund Dreyfus New York Tax-Exempt Bond Fund, Inc. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus Premier GNMA Fund, Inc. -Dreyfus GNMA Fund Dreyfus Stock Funds -Dreyfus International Equity Fund -Dreyfus Small Cap Equity Fund Strategic Funds, Inc. -Dreyfus Conservative Allocation Fund -Dreyfus Moderate Allocation Fund -Dreyfus Growth Allocation Fund -Dreyfus Select Managers Small Cap Growth Fund -Dreyfus Select Managers Small Cap Value Fund -Dreyfus U.S. Equity Fund -Global Stock Fund -International Stock Fund The Statement of Additional Information for the funds listed above, dated September 1, 2011, as revised or amended October 1, 2011, January 1, 2012, February 1, 2012 and April 1, 2012 is effective only with respect to these funds, notwithstanding information appearing therein that relates to other funds, which information is of no effect. Information on such other funds may be obtained by calling your financial adviser, or writing to a fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visiting www.dreyfus.com or calling at 1-800-DREYFUS (516-794-5452 outside the U.S.).
